review the court's application of the law to those facts de novo.      Lader v.

                Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                             First, the State contends that the district court erred by
                concluding that counsel were ineffective for stipulating to the admission of
                a non-testifying medical examiner's autopsy report and allowing a
                different medical examiner to testify in his place. We agree. At the
                evidentiary hearing, one of Melendez's trial attorneys testified that she
                made a strategic decision to stipulate to admission of the report, and the
                testimony of Dr. Lary Simms, because she did not dispute the findings in
                the report and she preferred to have Dr. Simms testify rather than the
                report's author. The district court failed to give sufficient deference to this
                decision.   See Strickland, 466 U.S. at 689; Lara v. State, 120 Nev. 177,
                180, 87 P.3d 528, 530 (2004) (explaining that "trial counsel's strategic or
                tactical decisions will be virtually unchallengeable absent extraordinary
                circumstances" (internal quotation marks omitted)). The district court
                also erred when it determined that Melendez was prejudiced, because
                although the autopsy report stated that the cause of death was a homicide,
                the defense's own theory of the case was that thefl cause of death was a
                homicide—just an unintentional or accidental homicide.        See Black's Law
                Dictionary 332 (3d ed. 1996) (defining homicide). This distinction was
                explained to the jury on numerous occasions. Finally, Melendez failed to
                demonstrate that the result of trial would have been different had counsel
                refused to stipulate to the report and insisted upon cross-examining the
                report's author. We therefore conclude that the district court erred by
                granting relief on this claim.




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                             Second, the State contends that the district court erred by
                concluding that counsel were ineffective for failing to hire an expert to
                support the theory of defense. We agree. Counsel explained that the only
                issue in this case was whether Melendez intended to kill his wife and she
                did not believe an expert could assist the jury with this issue. Counsel
                chose to make Melendez the focus of the case rather than quibble with the
                physical evidence because she believed the jurors would sympathize with
                Melendez when they heard about his life. The district court failed to give
                sufficient deference to this strategy. But even assuming that counsel's
                strategy was objectively unreasonable, Melendez failed to demonstrate
                prejudice. Melendez did not demonstrate how testimony about a different
                bullet trajectory or lighter trigger-pull would have made the defense's
                theory of the case more plausible, or how those facts would lead to a
                different result at trial given his own admissions and his conduct after the
                shooting. We therefore conclude that the district court erred by granting
                relief on this claim.
                             Third, the State contends that the district court erred by
                concluding that trial counsel were ineffective for conceding guilt to
                involuntary manslaughter during closing argument.        See Armenta-Carpio
                u. State, 129 Nev., Adv. Op. 54, 306 P.3d 395 (2013) (applying a Strickland
                analysis to ineffective-assistance claims based upon a concession of guilt). 1




                      'Although Melendez discusses Hernandez u. State, 124 Nev. 978,
                990, 194 P.3d 1235, 1243 (2008) (holding that the trial court must canvass
                the defendant to determine whether he has consented to the concession of
                                                                  continued on next page . . .



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                We agree for several reasons. First, the district court based its decision on
                an incorrect determination of the facts—Melendez never testified at trial
                and therefore counsel's concession could not have undermined his trial
                testimony. Second, the concession did not directly contradict what counsel
                told the jury in opening statements. Third, counsel's decision was not
                objectively unreasonable under the circumstances. We therefore conclude
                that the district court erred by granting relief on this claim.
                             Fourth, the State contends that the district court erred by
                concluding that counsel were ineffective for failing to investigate Claudine
                Eggelston, Melendez's sister-in-law, using the services of an investigator.
                We agree. The district court offered several rationales for how this
                conduct was ineffective, but they all rest upon the faulty assumption that
                Eggelston's testimony was vital to the State's case. As we concluded on
                Melendez's direct appeal, we do not believe that Eggleston's testimony
                contributed to the verdict in any appreciable way in the light of the other
                evidence presented at trial. Melendez v. State, Docket No. 54770 (Order of
                Affirmance, July 29, 2011). Our review of the record makes clear that it
                was Melendez's statements to police and his actions after the shooting
                which were responsible for his conviction, and therefore better preparation
                for Eggelston's testimony or highlighting her bias would not have changed



                . . . continued

                guilt), overruled by Armenta-Carpio, 306 P.3d 395, he does not allege that
                the district court should have applied Hernandez.




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                     the result at trial. We therefore conclude that the district court erred by
                     granting relief on this claim.
                                  Having considered appellant's arguments and concluded that
                     they have merit, 2 we
                                  ORDER the judgment of the district court REVERSED.



                                                                                             , J.
                                                                 Saitta




                                                                                             , J.
                                                                 Pickering




                     cc:   Eighth Judicial District Court Dept. 15
                           Attorney General/Carson City
                           Clark County District Attorney
                           Karen A. Connolly, Ltd.
                           Eighth District Court Clerk




                           2 Wealso conclude that the district court erred by determining that
                     cumulative error warranted relief.




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    eget.